HAWKINS, Circuit Judge,
concurring:
I concur in the result, but for different reasons than my colleagues. Most fundamentally, the case is moot for the simple reason that we are incapable of granting the only relief U.S. Financial seeks. Before us is the Government’s Motion to Set Aside Foreclosure Sale, Enforce Forfeiture Orders, and Restrain Further Action, which the district court granted. U.S. Financial, however, did not obtain a stay of this order pending appeal. The government, acting under the authority of the district court’s order (which vested title to the property in the United States), has sold the property to a third-party purchaser. Even if we were to reverse the district court, we cannot unring this bell and reinstate the foreclosure sale, putting U.S. Financial back as the owner of the property. We therefore lack the ability to grant U.S. Financial any effective relief and should dismiss the appeal as moot. Cf. In re Baker & Drake, Inc. v. Public Service Commission of Nevada, 35 F.3d 1348, 1351 (9th Cir.1994).
Even if the case were not moot, I would approach the merits differently. The state foreclosure sale was not an action “concerning the validity” of Washington Mutual’s interest in the property, see 21 U.S.C. § 853(k), which was acknowledged in the amended forfeiture order, but an action as a remedy for the default on loan terms. However, even otherwise valid state remedies such as non-judicial foreclosure must yield to the government’s interest in this case pursuant to the Supremacy Clause, and only the Attorney General should be able to dispose of forfeited property. See Yunis v. United States, 118 F.Supp.2d 1024, 1035-36 (C.D.Cal.2000); 21 U.S.C. § 853(h).
I therefore concur in the result.